FULLAM, Circuit Judge,
dissenting in part.
I respectfully dissent, because I believe the decision of the district court should be affirmed in all respects. The district court held, and the majority and I all agree, that the search warrants lacked probable cause, and were facially overbroad. Ms. Lesoine’s constitutional rights under the Fourth Amendment were indeed violated, and the legal principles involved were clearly established: Among other things, it *82should have been clear to all of the appellants that they could seize only items specified in the warrant, or at least adequately and meaningfully described in the warrant. In my view, no reasonable police officer could possibly carry out seizures of the magnitude involved in this case—virtually all portable assets of an ongoing photography business—in the belief that such seizures were sanctioned by the search warrants in the possession of the officers.
It must be borne in mind that a substantial number of non-obscene photographs were seized before any warrant of any kind was obtained. While the officers initially had Ms. Lesoine’s consent to conduct a search, there was no consent to the initial seizure, which, in and of itself, was a violation of the Fourth Amendment. The officers knew, or at least should have known, that neither of the magistrates who issued the two search warrants had been shown any of the photographs which were the ostensible basis for the two subsequent forays and seizures.
The majority suggests that, because to some extent the statutes criminalizing “sexual abuse of children” and “corruption of minors” may depend upon the motive of the actor, the nature of evidence which tends to support a criminal charge under these statutes is correspondingly difficult to define. That may be so, although I suspect that there is less uncertainty than the majority posits. But, in my view, that is entirely beside the point: A warrant which authorizes the seizure of photographs of minors simply cannot be relied upon to justify the wholesale seizure of photographs of adults. Photographs of adults cannot possibly be viewed, in the context of this case, as a basis for the seizure of business records and computers.
In short, regardless of whether the officers are chargeable with knowledge that the search warrants lacked probable cause, they simply cannot, on this record, have reasonably believed that they were authorized to seize materials not covered by the warrant.
Although it is true that Detectives Fox and Jordan were not directly involved in the obtaining of the search warrants and were not in charge of the investigation, and thus may well be less culpable than Detective Reilly, they were in fact involved in the seizures which constituted a violation of Ms. Lesoine’s constitutional rights. Whether they may ultimately be held liable in damages to the same extent as Detective Reilly—indeed, whether then-employers or superiors may have an obligation, or at least a willingness, to indemnify them against any ultimate verdict— are matters to be addressed in subsequent proceedings, and are not before us on this appeal. Under United States v. Leon, 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984) the district court properly denied qualified immunity to all of the appellants.